Exhibit 10.2

FORM OF

NORTHERN TIER ENERGY LP

2012 LONG-TERM INCENTIVE PLAN

PHANTOM UNIT AGREEMENT

(PERFORMANCE-BASED VESTING)

This Phantom Unit Agreement (this “Agreement”) is made and entered into by and
between Northern Tier Energy GP LLC, a Delaware limited liability company (the
“General Partner”), and [                    ] (the “Service Provider”). This
Agreement is effective as of the [    ] day of [            ], 20[    ] (the
“Date of Grant”). Capitalized terms used in this Agreement but not otherwise
defined herein shall have the meanings ascribed to such terms in the Plan (as
defined below), unless the context requires otherwise.

W I T N E S S E T H:

WHEREAS, Northern Tier Energy LP (the “Partnership”), acting through the Board
of Directors of the General Partner (the “Board”), has adopted the Northern Tier
Energy LP 2012 Long-Term Incentive Plan (the “Plan”) to, among other things,
attract, retain and motivate certain employees and directors of the Partnership,
the General Partner and their respective Affiliates (collectively,
the “Partnership Entities”); and

WHEREAS, the Board has authorized the grant of Phantom Units of the Partnership
to directors, employees and officers as part of their compensation for services
provided to the Partnership.

NOW, THEREFORE, in consideration of the Service Provider’s agreement to provide
or to continue providing services to one or more of the Partnership Entities,
the Service Provider and the General Partner agree as follows:

1. Grant of Phantom Units, Target Amount and Performance Period. The General
Partner hereby grants to the Service Provider a target amount of [            ]
Phantom Units (the “Target Amount”), subject to all of the terms and conditions
set forth in the Plan and in this Agreement, including without limitation, those
restrictions described in Section 4, whereby each Phantom Unit, if earned,
represents the right to receive (a) one Unit of the Partnership or (b) an amount
paid in cash equal to the Fair Market Value of one Unit of the Partnership
measured as of the date of vesting, as determined by the Board in its sole
discretion (each, a “Phantom Unit”). For purposes of clarity, settlement of the
award of Phantom Units granted under this Agreement may be completed through the
delivery of cash, Units, or a combination of cash and Units, as determined by
the Board in its sole discretion. The period over which the Partnership’s
performance will be measured for purposes of applying the methodology set forth
in Annex A shall be from [    ] to [    ] (the “Performance Period”).

2. Phantom Unit Account. The General Partner shall establish and maintain a
bookkeeping account on its records for the Service Provider (a “Phantom Unit
Account”) and



--------------------------------------------------------------------------------

shall record in such Phantom Unit Account: (a) the Target Amount of Phantom
Units granted to the Service Provider and (b) the amount deliverable to the
Service Provider at settlement on account of Phantom Units that have vested. The
Service Provider shall not have any interest in any fund or specific assets of
the Partnership by reason of this Award or the Phantom Unit Account established
for the Service Provider.

3. Rights of Service Provider. No Units shall be issued to the Service Provider
at the time the grant is made, and the Service Provider shall not be, nor have
any of the rights and privileges of, a unitholder or limited partner of the
Partnership with respect to any Phantom Units recorded in the Phantom Unit
Account. The Service Provider shall have no voting rights with respect to the
Phantom Units. This grant of Phantom Units also includes a grant of a tandem
distribution equivalent right (“DER”) with respect to each Phantom Unit. The
General Partner will establish a DER bookkeeping account with respect to each
Phantom Unit (the “DER Account”) that shall be credited with an amount equal to
any cash or property distributions made by the Partnership in the same form that
the distribution was delivered to unitholders generally, calculated based on the
number of Units related to the portion of the Service Provider’s Phantom Units
that have not been settled as of the record date for the distribution. Amounts
recorded in the DER Account shall be paid to the Service Provider at the time
the tandem Phantom Unit for which the distributions accrued is settled;
provided, however, that in no event shall a DER be paid and settled later than
70 days following the date on which the tandem Phantom Unit become vested
pursuant to Section 4 or Section 5 hereof. No interest will accrue on any such
right between the issuance of the distribution to unitholders generally and the
settlement of the DER.

4. Vesting of Phantom Units. The Phantom Units are restricted in that they may
be forfeited by the Service Provider and in that they may not, except as
otherwise provided in the Plan, be transferred or otherwise disposed of by the
Service Provider. Subject to the terms and conditions of this Agreement, the
proportion of the Target Amount that is earned under this Agreement shall be
calculated in accordance with Annex A. Any provision of this Agreement to the
contrary notwithstanding, no amount of the Target Amount will be earned under
this Agreement, and no amounts will be paid or delivered hereunder, unless
(a) the Service Provider has continuously provided services to the Partnership
Entities from the Date of Grant through the end of the Performance Period, and
(b) the Partnership has achieved Threshold EBITDA (as set forth in Annex A),
provided that, notwithstanding anything herein to the contrary, each of the
Committee and the Board may, in its or their sole discretion, waive the
application of Threshold EBITDA, or any criterion thereof, to any individual
Service Provider or group of Service Providers.

5. Separation from Service.

(a) Termination for Any Reason. If the Service Provider experiences a separation
from service with the Partnership Entities for any reason other than (i) the
Service Provider’s death or Disability (as defined in Section 5(b) below) or
(ii) by reason of a Change of Control Termination (as defined in Section 5(c)
below), prior to the Continuous Service Date, then all Phantom Units granted
pursuant to this Agreement that have not yet vested shall become null and void
as of the date of such separation from service.

(b) Termination Due to Death or Disability. If the Service Provider experiences
a separation from service with the Partnership Entities due to death or
Disability

 

2



--------------------------------------------------------------------------------

prior to the Continuous Service Date, then all restrictions described in
Section 4 shall lapse and the Target Amount of Phantom Units granted pursuant to
this Agreement shall become immediately vested and nonforfeitable and be settled
through the payment of cash or delivery of Units to the Service Provider in
accordance with Section 1 and Section 6 of this Agreement as soon as practicable
thereafter, but in no event later than 70 days following the separation from
service.

“Disability” means that the Service Provider is unable to engage in substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.

(c) Change of Control Termination. If the Service Provider experiences a
separation from service with the Partnership Entities because one of the
Partnership Entities ended the service relationship without Cause or that occurs
after January 1, 2014 because the Service Provider ended the service
relationship for Good Reason during the [        ] months following a Change of
Control and prior to the Continuous Service Date, then all restrictions
described in Section 4 shall lapse and the Target Amount of Phantom Units
granted pursuant to this Agreement shall become immediately vested and
nonforfeitable and be settled through the payment of cash or delivery of Units
to the Service Provider in accordance with Section 1 and Section 6 of this
Agreement as soon as practicable thereafter, but in no event later than 70 days
following the separation from service.

“Cause” means “Cause” as defined under any employment agreement entered into
between the Partnership Entities and the Service Provider that is in effect on
the date of the Service Provider’s separation from service, or, if no such
agreement exists, “Cause” shall mean the Service Provider (A) has engaged in
gross negligence, gross incompetence or willful misconduct in the performance of
his duties, (B) has refused, without proper reason, to perform his duties,
(C) has willfully engaged in conduct which is materially injurious to the
Partnership Entities (monetarily or otherwise), (D) has committed an act of
fraud, embezzlement or willful breach of a fiduciary duty to the Partnership
Entities (including the unauthorized disclosure of confidential or proprietary
material information of the Partnership Entities), or (E) has been convicted of,
pled guilty to, or pled no contest to, a crime involving fraud, dishonesty, or
moral turpitude.

“Good Reason” means any of the following, but only if occurring without the
Service Provider’s consent: (1) a material diminution in the Service Provider’s
base salary, (2) a material diminution in the Service Provider’s authority,
duties, or responsibilities, (3) a material diminution in the authority, duties,
or responsibilities of the supervisor to whom the Service Provider is required
to report, including a requirement that a Service Provider report to a corporate
officer or employee instead of reporting directly to the Board, (4) a material
diminution in the budget over which the Service Provider retains authority,
(5) a material change in the geographic location at which the Service Provider
must perform services for the Partnership Entities, or (6) the failure of the
Partnership Entities to comply with any material provision of the agreement
under which the Service Provider provides services to the Partnership Entities,
if any; provided, however, that in each case, the Service Provider must provide
notice in writing to the General Partner of the existence of the condition
described in (1) through (6) above no later than 90 days following the initial
existence of the condition, and that the General Partner shall have 30 days
following the receipt of such notice during which it may remedy the condition
before the Service Provider may separate from service for “Good Reason”;
provided, further, that the Service Provider must ultimately terminate his or
her services no later than 24 months following the initial existence of the
condition described in (1) through (6) above.

 

3



--------------------------------------------------------------------------------

6. Settlement Date; Manner of Settlement. Except as provided in Section 5(b) or
5(c) of this Agreement or Section 8(n) of the Plan, no later than the first
May 15 following the Continuous Service Date, the Phantom Unit and tandem DERs
that vest pursuant to Section 4 and Annex A shall be settled through the payment
of cash or delivery of Units to the Service Provider. No fractional Units will
be issued or acquired pursuant to this Agreement. If the application of any
provision of this Agreement would yield a fraction Unit, such fractional Unit
will be rounded down to the next whole Unit if it is less than 0.5 and rounded
up to the next whole Unit if it is 0.5 or more. The Service Provider agrees that
any vested Units that the Service Provider acquires upon vesting of the Phantom
Units will not be sold or otherwise disposed of in any manner that would
constitute a violation of any applicable federal or state securities laws, the
Plan or the rules, regulations and other requirements of the U.S. Securities and
Exchange Commission (the “SEC”) and any stock exchange upon which the Units are
then listed. The Service Provider also agrees that any certificates representing
the Units acquired under this award may bear such legend or legends as the
Committee deems appropriate in order to assure compliance with applicable
securities laws. In addition to the terms and conditions provided herein, the
Partnership may require that the Service Provider make such covenants,
agreements, and representations as the Committee, in its sole discretion, deems
advisable in order to comply with any such laws, rules, regulations, or
requirements.

7. Limitations on Transfer. The Service Provider agrees that the Service
Provider shall not dispose of (meaning, without limitation, sell, transfer,
pledge, exchange, hypothecate or otherwise dispose of) any Phantom Units or
other rights hereby acquired prior to the date the Phantom Units are vested and
paid. Any attempted disposition of the Phantom Units in violation of the
preceding sentence shall be null and void and the Restricted Units that the
Service Provider attempted to dispose of shall be forfeited.

8. Adjustment. The number of Phantom Units granted to the Service Provider
pursuant to this Agreement shall be adjusted to reflect distributions of the
Partnership paid in units, unit splits or other changes in the capital structure
of the Partnership, all in accordance with the Plan. All provisions of this
Agreement shall be applicable to such new or additional or different units or
securities distributed or issued pursuant to the Plan to the same extent that
such provisions are applicable to the units with respect to which they were
distributed or issued.

9. Violation of Law, Regulation or Rule. The General Partner shall not be
required to deliver any Units hereunder if, upon the advice of counsel for the
General Partner, such acquisition or delivery would violate the Securities Act
of 1933 or any other applicable federal, state, or local law or regulation or
the rules of the exchange upon which the Partnership’s Units are traded.

10. Copy of Plan. By the execution of this Agreement, the Service Provider
acknowledges receipt of a copy of the Plan. If any provision of this Agreement
is held to be illegal, invalid or unenforceable under any applicable law, then
such provision will be deemed to be modified to the minimum extent necessary to
render it legal, valid and enforceable; and if such provision cannot be so
modified, then this Agreement will be construed as if not containing the
provision held to be invalid, and the rights and obligations of the parties will
be construed and enforced accordingly.

 

4



--------------------------------------------------------------------------------

11. Notices. Whenever any notice is required or permitted hereunder, such notice
must be in writing and personally delivered or sent by mail. Any such notice
required or permitted to be delivered hereunder shall be deemed to be delivered
on the date on which it is personally delivered or, whether actually received or
not, on the third business day (on which banking institutions in the State of
Texas are open) after it is deposited in the United States mail, certified or
registered, postage prepaid, addressed to the person who is to receive it at the
address which such person has theretofore specified by written notice delivered
in accordance herewith. The General Partner or the Service Provider may change
at any time and from time to time by written notice to the other, the address
which it or the individual previously specified for receiving notices. The
General Partner and the Service Provider agree that any notices shall be given
to the General Partner or to the Service Provider at the following addresses:

 

  General Partner:   Northern Tier Energy GP LLC     Attn: the Office of the
General Counsel     1250 W. Washington Street, Suite 300     Tempe, Arizona
85281   Service Provider:   At the Service Provider’s current address as shown
in the Partnership Entities’ records.

12. General Provisions.

(a) Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan. The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and decisions
of a majority of the Committee with respect thereto and with respect to this
Agreement shall be final and binding upon the Service Provider and the General
Partner. In the event of any conflict between the terms and conditions of this
Agreement and the Plan, the provisions of the Plan shall control.

(b) No Effect on Service. Nothing in this Agreement or in the Plan shall be
construed as giving the Service Provider the right to be retained in the employ
or service of the Partnership Entities. Furthermore, the Partnership Entities
may at any time terminate the service relationship with the Service Provider
free from any liability or any claim under the Plan or this Agreement, unless
otherwise expressly provided in the Plan, this Agreement or other written
agreement.

(c) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.

(d) Amendments. This Agreement may be amended only by a written agreement
executed by the General Partner and the Service Provider, except that the
Committee may unilaterally waive any conditions or rights under, amend any terms
of, or alter this Agreement provided no such change (other than pursuant to
Section 7(b), 7(c), 7(d), 7(e), or 7(g) of the Plan) materially reduces the
rights or benefits of the Service Provider with respect to the Phantom Units
without his consent.

 

5



--------------------------------------------------------------------------------

(e) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the General Partner or the Partnership
and upon any person lawfully claiming under the Service Provider.

(f) Entire Agreement. This Agreement and the Plan constitute the entire
agreement of the parties with regard to this subject matter hereof, and contain
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the Phantom Units granted hereby. Without limiting
the scope of the preceding sentence, all prior understandings and agreements, if
any, among the parties hereto relating to the subject matter hereof are hereby
null and void and of no further force and effect.

(g) No Liability for Good Faith Determinations. Neither the Partnership Entities
nor the members of the Committee and the Board shall be liable for any act,
omission or determination taken or made in good faith with respect to this
Agreement or the Phantom Units granted hereunder.

(h) No Guarantee of Interests. The Board and the Partnership Entities do not
guarantee the Units from loss or depreciation.

(i) Tax Withholding. To the extent that the vesting of a Phantom Unit or
distribution thereon results in the receipt of compensation by the Service
Provider with respect to which any of the Partnership Entities has a tax
withholding obligation pursuant to applicable law, unless other arrangements
have been made by the Service Provider that are acceptable to such Partnership
Entity, the Service Provider shall deliver to the Partnership Entity such amount
of money as the Partnership Entity may require to meet its withholding
obligations under applicable law. No settlement of Phantom Units shall be made
pursuant to this Agreement until the Service Provider has paid or made
arrangements approved by the Partnership Entity to satisfy in full the
applicable tax withholding requirements of the Partnership Entity with respect
to such event.

(j) Insider Trading Policy. The terms of the Partnership’s insider trading
policy with respect to Units are incorporated herein by reference.

(k) Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

(l) Headings. The titles and headings of Sections are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.

(m) Gender. Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.

 

6



--------------------------------------------------------------------------------

(n) Clawback. Notwithstanding any provisions in the Plan or this Agreement to
the contrary, any portion of the payments and benefits provided under this
Agreement or the sale of the Units granted hereunder shall be subject to a
clawback or other recovery by the Partnership Entities to the extent necessary
to comply with applicable law including, without limitation, the requirements of
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any SEC
rule.

(o) Consent to Electronic Delivery; Electronic Signature. In lieu of receiving
documents in paper format, the Service Provider agrees, to the fullest extent
permitted by law, to accept electronic delivery of any documents that the
Partnership Entities may be required to deliver (including, without limitation,
prospectuses, prospectus supplements, grant or award notifications and
agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other award made or
offered by the Partnership Entities. Electronic delivery may be via an
electronic mail system of the Partnership Entities or by reference to a location
on a Partnership Entity intranet to which the Service Provider has access. The
Service Provider hereby consents to any and all procedures the Partnership
Entities have established or may establish for an electronic signature system
for delivery and acceptance of any such documents that the Partnership Entities
may be required to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the General Partner has caused this Agreement to be executed
by its officer thereunto duly authorized, and the Service Provider has set his
hand as to the date and year first above written.

 

NORTHERN TIER ENERGY GP LLC By:  

 

Name:   Title:   [SERVICE PROVIDER NAME]

 

Service Provider

 

8



--------------------------------------------------------------------------------

ANNEX A

Performance Vesting Criteria and Methodology

[To be Determined]

 

9